.In a proceeding to review an assessment of *690real property for tax purposes, petitioner appeals from an order of the Supreme Court, Suffolk County, entered May 4, 1972, which (1) denied petitioner’s motion for summary judgment and (2) directed that judgment be entered dismissing the petition. Order affirmed, without costs. Martuseello, Christ and Brennan, JJ., concur; Hopkins, Acting P. J., and Latham, J., concur in the result, under constraint of McAlevey v. Williams (41 A D 2d 971); (ef. Switz V; Township of Middletown, 23 N. J. 580; Pierce v. Green, 229 Iowa 22; Bettigole V. Assessors of Springfield, 343 Mass. 223; State ex rel. Park Inv. Co. V. Board of Tax Appeals, 175 Ohio St. 410; Walter v. Schuler, 176 So. 2d 81 [Fla.]; Bussman, v. Luckett, 391 S. W. 2d 694 [Ky.]).